Citation Nr: 1717170	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-24 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for neuropathy of the left lower extremity. 

2. Entitlement to service connection for neuropathy of the right lower extremity. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1971 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record. 

The Board previously remanded this matter for additional development in May 2015 and September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

In the Board's September 2016 remand, the Board directed the RO to obtain a supplemental medical opinion from the VA examiner who provided a November 2015 examination and opinion. In the September 2016 remand, it was noted that the November 2015 VA examiner did not address the question of whether the Veteran's peripheral neuropathy was related to the Veteran's job as a refueling specialist and documented benzene exposure in service. 

On remand, a September 2016 supplemental medical opinion was obtained. However, the Board finds that the examiner did not provide an adequate rationale for the opinion that the Veteran's idiopathic neuropathy of the left and right lower extremities is not etiologically related to benzene exposure. The medical examiner's rationale was that the Veteran did not seek treatment for peripheral neuropathy until August 2008. The examiner reasoned that since his exposure to benzene was in 1990 and the exposure would have nothing to do with developing neuropathy symptoms almost two decades later. It appears the examiner failed to take into account the Veteran's statement that during service he experienced symptoms of shooting pain from his hips to his feet and ignored them. A supplemental opinion is requested in this regard.

Finally, since the November 2015 opinion, service connection has been established for a low back disability diagnosed as degenerative disc diseases (L5 to S1) without radiculopathy and a neck disability diagnosed as degenerative disc disease without radiculopathy. As the November 2015 examiner was asked to provide an opinion on secondary service connection, the supplemental opinion should address the relationship, if any, between these newly service-connected disabilities and the Veteran's bilateral lower extremity neuropathy. 

Thus, the Board finds that a remand is required to ensure that an adequate and contemporaneous record is before the VA prior to any adjudication on the merits. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the November 2016 VA examination report. The examiner should determine whether any bilateral neuropathy of the lower extremities is etiologically related to the Veteran's active service or to a service-connected disability. Provide the examiner with the claims file, including a copy of this REMAND. The examiner should review the claims file and this Remand. The examiner should provide an opinion regarding: 

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral neuropathy of the lower extremities is related to an in-service injury, disease or event, to include benzene exposure. Address the Veteran's competent lay statement that he had shooting pain from his hips down to his feet during service but ignored the pain.

b) whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral neuropathy of the lower extremity is (1) proximately due to the Veteran's service-connected disabilities, specifically his service-connected back disability diagnosed as degenerative disc disease without radiculopathy, neck disability diagnosed as degenerative disc disease without radiculopathy, and/or MCL tear with degenerative joint disease; or (2) permanently worsened (aggravated) by the Veteran's service-connected disabilities, specifically his service-connected back disability diagnosed as degenerative disc disease without radiculopathy, neck disability diagnosed as degenerative disc disease without radiculopathy, and/or MCL tear with degenerative joint disease.

Please address the Veteran's statements regarding the onset and duration of his symptoms.

3. Then, readjudicate the claims. If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




